DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group II, claims 16–21 in the reply filed on May 13, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Scope of the Elected Invention
The scope of the elected subject matter that will be examined and searched is as follows:
Claims 16–21, drawn to a thermoplastic resin and optical device made of the same, wherein the species of the compound is of formula (Ia), more particularly formula (IIa) as described on page 18 of the specification.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS), filed on 05/26/2021, 10/21/2021 have been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Claim Objections
Claims 16 and 18 are objected to because of the following informalities:  
claim 16:
line 8 recites “one radical” while line 15 recites “1, 2, 3 or 4 radicals.”  For consistency, any numerical reference to “radicals” anywhere in the claim should be spelled out (e.g., --- one, two, three or four radicals ---).  Any reference to the number of atoms should be recited as Arabic numerals (e.g., “2, 3 or 4 atoms” in line 9).
line 37 recites “on each occurrence is” that should be replaced with  --- is each --
claim 18:
line 8 recites “2 benzene rings” and line 10 recites “1, 2 or 3 radicals.”  Any numerical reference to “radicals” or “rings” anywhere in the claim should be spelled out (e.g., --- two benzene rings ---, --- one, two or three radicals ---).  Any reference to the number of atoms should be recited as Arabic numerals (e.g., “1, 2, 3 or 4 these atoms” in line 22).
line 14 recites “CAr”2”.  It appears that this should be    --- CHAr”2  ---  .  See Spec. 32, l. 21. 
line 18 contains an extraneous comma between “R10b” and “independently”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16–21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 recites the following:
lines 24–25 “it being possible that RAr is identical or different if more than 1 is present on each ring”
lines 28–29 “it being possible that Rx is identical or different if more than 1 is present on each ring”.
In each instance, the phrase “it being possible” makes it ambiguous as to whether or not the condition that follows the phrase is a required limitation.  It is also unclear what “if more than 1 is present on each ring” modifies.  For the purposes of the rejections below, the recitations will be respectively interpreted as:
each RAr is identical or different if more than one RAr is present on each ring
each Rx is identical or different if more than one Rx is present on each ring.
These phrasings are also the suggested language for correcting these recitations.
	Claims 17–21 are indefinite by reason of their dependency from claim 16.	
	Claim 18 line 19 recites “CHkR3-k.”  This is indefinite because the value of k is undefined and the original disclosure likewise omits a definition for the same.  The metes and bounds cannot be reasonably ascertained.
	Claim 19 is indefinite by reason of its dependency from claim 18.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Echigo (US 2014/0248561 A1; hereinafter “Echigo ‘561”).
	With respect to claim 16, Echigo ‘561 teaches a compound of formula:

    PNG
    media_image1.png
    166
    351
    media_image1.png
    Greyscale
,
wherein X' is a hydrogen atom or a monovalent substituent having 1 to 18 carbon atoms; R0 are each independently an alkyl group having 1 to 4 carbon atoms or a halogen atom and may be the same or different on the same naphthalene ring; R' are each independently an alkylene group having 1 to 4 carbon atoms; q are each independently an integer of 1 or larger; and p are each independently an integer of 0 to 5.  claim 15.  X’ is an aryl group to provide optimal heat resistance.  ¶ 264.  The compound of this formula is suitable as a starting material (e.g., monomer unit) for polyester or polycarbonate resins.  ¶ 544.
	A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991).  Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).  
	Given that Echigo ‘561 differs from the present formula only by the presence of an additional alkylene ether group on each naphthyl group, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected to prepare a thermoplastic resin as claimed with a reasonable expectation that the resulting resin would exhibit similar properties.

Claim(s) 17–21 are rejected under 35 U.S.C. 103 as being unpatentable over Echigo (US 2014/0248561 A1; hereinafter “Echigo ‘561”) as applied to claim 16 above, and further in view of Kato et al. (EP 2034337 A1).
	Echigo ‘561 teaches polycarbonates comprising the compound as a monomer unit and that it is known to improve optical properties of fluorene compounds having a cardo structure by modification with polyhydric compounds, but is silent as to structural units of formula (V) as presently claimed.  ¶¶ 7, 544.  
	Kato teaches preparing an optical lens composed of a polycarbonate resin having structural units of the formula:

    PNG
    media_image2.png
    152
    406
    media_image2.png
    Greyscale
.
A polycarbonate that contains predominantly this unit is advantageous for providing an optical element (such as lenses) with low birefringence.  ¶¶ 7, 14–15.
	“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). 
	Given that Echigo ‘561 and Kato both teach polycarbonate resins and the advantages of the polycarbonate containing structural unit taught by Kato, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a copolycarbonate comprising a structural unit of formula (V) as claimed in order provide optical elements with low birefringence.

Claim(s) 16, 17, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Echigo (WO 2018/016615 A1, machine translation; hereinafter “Echigo ‘615”).
	With respect to claim 16, Echigo ‘615 teaches the compound E-BIN-1:

    PNG
    media_image3.png
    243
    237
    media_image3.png
    Greyscale
.
¶ 545.  Optical plastic resins are readily prepared employing this compound as a monomer.  claim 7, ¶¶ 19, 28.  
	Echigo ‘615 differs from the present claim only insofar as the above monomer contains a methyl (marked by an arrow below) instead of a hydrogen group of present formula (II).

    PNG
    media_image4.png
    243
    237
    media_image4.png
    Greyscale

	A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991).  Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).  
	Given that Echigo ‘615 differs from the present formula only by the presence of a methyl instead of a hydrogen, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected to prepare a thermoplastic resin as claimed with a reasonable expectation that the resulting resin would exhibit similar properties.
	With respect to claim 17, Echigo ‘615 teaches resins comprising the compound is a monomer unit and plastic optical lenses containing the same.  claim 7, ¶ 18, 29.  The resin monomer unit is connected to a structure of formula (III-1) where resin composition further contains a ketone photopolymerization initiator.  Claim 21.
	With respect to claims 20 and 21, Echigo ‘615 teaches optical films and plastic lenses made of the resin. claim 25, ¶ 28.
Claim(s) 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Echigo WO 2018/016615 A1, machine translation; hereinafter “Echigo ‘615”) as applied to claim 16 above, and further in view of Kato et al. (EP 2034337 A1).
	Echigo ‘615 teaches resins comprising its compound as a monomer unit and optical lenses comprising the same, but is silent as to the structural units of formula (V) as presently claimed.  claim 7.  
	Kato teaches preparing an optical lens composed of a polycarbonate resin having structural units of the formula:

    PNG
    media_image2.png
    152
    406
    media_image2.png
    Greyscale
.
A polycarbonate that contains predominantly this unit is advantageous for providing an optical element with low birefringence.  ¶¶ 7, 14–15.
	“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). 
	Given that Echigo ‘615 and Kato are both directed to resinous optical elements and the advantages of the polycarbonate containing structural unit taught by Kato, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a copolycarbonate comprising a structural unit of formulae (II) and (V) as claimed in order provide optical elements with low birefringence.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  EP 28086317 A1, EP 2918621 A1 are cited for general interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763